                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRANDON FARNSWORTH and
TYRONE WILLIAMS,

              Plaintiffs,                          No. 17-10966
v.                                                 District Judge Robert H. Cleland
                                                   Magistrate Judge R. Steven Whalen

CAREY JOHNSON,
              Defendant.
                                         /

                                          ORDER
       On September 26, 2019, the Court denied Plaintiff Brandon Farnsworth’s

(“Plaintiff’s”) motion for an order requiring the Macomb Correctional Facility, a Michigan
Department of Corrections (“MDOC”) institution, to make copies of MDOC Policies, the

Federal Rules of Civil Procedure, and other documents for use in discovery and in

responding to dispositive motions [ECF No. 39]. On October 1, 2019, Plaintiff filed a
motion renewing his request for copies. [ECF No. 41].

       Plaintiff’s current motion is denied for the reasons stated in September 26, 2019 order.
Even when a plaintiff is granted leave to proceed in forma pauperis under 28 U.S.C. §
1915(a), the Court has no authority to finance or order the payment of litigation expenses.

See Coates v. Kafczynski, 2006 WL 416244, *2-3 (W.D. Mich. 2006); Edkins v. United States,
No. 15-10615, 2015 WL 13036673, *1 (E.D. Mich. 2015). Nor can the Court order a non-party,

such as the MDOC, to pay for Plaintiff’s copying costs.
       Accordingly, Plaintiff’s motion [ECF No. 41] is DENIED.
       IT IS SO ORDERED.



Dated: October 6, 2019                     s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE




                              CERTIFICATE OF SERVICE
       I hereby certify on October 6, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to the following non-
registered ECF participants October 6, 2019.

                                                   s/Carolyn M. Ciesla
                                                   Case Manager for the
                                                   Honorable R. Steven Whalen
